UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): January 6, 2013 Maxwell Resources, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 333-173972 33-1219696 (State or OtherJurisdiction (Commission File Number) (IRS Employer Identification No.) of Incorporation) 848 N. Rainbow Blvd. #2741 Las Vegas, NV (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (702) 706-5576 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c) Item 8.01Other Events On January 6, 2013, Maxwell Resources, Inc. (the “Company”) released a press release clarifying that it has not approved or endorsed certain articles and reports posted on different websites and/or via email touting the Company`s mineral assetsand recommending the purchase of the Company`s stock. A copy of the press release is attached hereto as Exhibit99.1. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description Press Release dated January 6, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 8, 2013 MAXWELL RESOURCES, INC. /s/ Phillip W. Dias By:Phillip W. Dias Title:CEO and President
